Citation Nr: 1715016	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, to include urinary leakage and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971, during which time he received the Combat Infantryman Badge for his service in the Republic of Vietnam, among other service awards.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for bladder cancer, micropapillary carcinoma bladder with residuals to include urinary leakage and erectile dysfunction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In January 2007, the Veteran was diagnosed with papillary carcinoma of the bladder and underwent transurethral resection of the bladder tumors.  He had a recurrence in April 2009 with removal of the tumor, and subsequently underwent chemotherapy in June and July 2009.  To date, he has not had another recurrence, but reports residuals of urinary leakage and erectile dysfunction.

The Veteran asserts that his bladder cancer is due to exposure to herbicide agents during service, during which time he reportedly drank from Agent Orange-contaminated wells and streams and spent many days and nights in rice paddies.  Based on his service in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents during such service.  

In support of his claim, he submitted a private March 2011 statement authored by Dr. F.P.H who suggests a link between the Veteran's bladder cancer and exposure to herbicide agents during the Vietnam War.  The Veteran also submitted internet articles addressing new research that found evidence that bladder cancer is more strongly linked to exposure to herbicide agents than was previously assumed, thus suggesting a link.

Bladder cancer is not currently included on the list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. 3.309 (e) that trigger presumptive service connection.  However, the National Academies of Sciences (NAS) has reclassified bladder cancer as a disease that has "limited or suggestive evidence of an association" with exposure to herbicides.  NAS, Veterans and Agent Orange: Update 2014 (March 10, 2016).

Notably, no VA examination was ever provided for the Veteran's bladder cancer residuals.  In view of the Veteran's active duty service in the Republic of Vietnam, presumed exposure to herbicide agents, the updated classification for bladder cancer, his lay contentions, and the internet articles submitted, a VA examination must be obtained to provide an opinion as to the etiology of any bladder cancer residuals.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA examination by a qualified health care provider to determine the nature and etiology of any current residuals of bladder cancer, to include urinary leakage and erectile dysfunction.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's statements of exposure to herbicide agents while in Vietnam, to include spending many days and nights in rice paddies and drinking contaminated wells and streams.

*The Veteran's reports of residuals of bladder cancer, to include urinary leakage and erectile dysfunction.
*March 2011 statement by Dr. F.P.H. in which he stated that Agent Orange exposure cannot be ruled out as the cause for the Veteran's bladder carcinoma, in the absence of family history or smoking history.

*The articles submitted by the Veteran that refer to new research showing that bladder cancer is more strongly linked to exposure to herbicide agents than was previously assumed.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Indicate any residuals of bladder cancer, to include urinary leakage and erectile dysfunction, currently shown.

b) For each residual of bladder cancer found to be present, provide an opinion as to whether it is related to active duty service, to include the Veteran's presumed exposure to herbicide agents in the Republic of Vietnam, or is otherwise related to it.  

In doing so, please comment on the March 2011 private medical statement and NAS's reclassification of bladder cancer as a disease that has "limited or suggestive evidence of an association" with exposure to herbicide agents.  

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claim for service connection for residuals of bladder cancer, to include urinary leakage and erectile dysfunction.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




